Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered September 22, 1992, convicting him *534of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the court’s submission of the verdict sheet to the jury was not error. The instructions submitted to the jury on the verdict sheet, along with the offenses to be considered and the possible verdicts, were entirely neutral, and did not contain parenthetical references to the facts, portions of the oral charge, or any elements of the crimes charged (see, People v Owens, 69 NY2d 585, 589; People v McCray, 182 AD2d 838, 839; cf., People v Sotomayer, 79 NY2d 1029, 1030). There was no risk that the deliberative process or the "ultimate guilt determination” by the jury was in any way affected by the verdict sheet (People v Sotomayer, supra, at 1030; see, People v Taylor, 76 NY2d 873). Thompson, J. P., Balletta, O’Brien and Santucci, JJ., concur.